DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 Declaration under 37 C.F.R. 1.132
The Declaration under 37 C.F.R. 1.132, filed 5/3/2022, is acknowledged but is not convincing.  Declarant states that:
According to the knowledge in the art at the time at the invention, a reaction time as long as 4 hours or more was believed to allow degradation of an acrylic polymer that has undergone the Hofmann degradation to begin.
Shorter reaction times were believed to avoid diminished results.
It was believed that water filtration, the product yield, etc. would be reduced in papermaking processes involving long reaction times after the Hofmann degradation, thereby making it impossible to achieves a sufficient effect.
The references used against the invention correspond to teachings in the art at the time of the invention, that a reaction time of 30 seconds to 30 minutes should be used to avoid deterioration.
	Declarant further states that by conducting the reaction according to the claimed invention, even though a reaction time as long as 4 to 24 hours is used, a sufficient effect is achieved, which is considered to be an unexpectedly superior result, and the prior art taught against what was achieved by the claims.

The Declaration is not convincing because the argued reaction times are not recited in the claims.  The claims only require producing a pulp slurry for paper-making by supplying the reactant to a pulp solution within 4 to 24 hours of the start of the Hofmann degradation reaction,  and supplying the pulp slurry suitable for paper-making to a paper machine 4 to 24 hours of the start of the Hofmann degradation reaction.
	In addition, the prior art of JP 2005-226200 discloses that the degree of cationizing of the acrylamide polymer following the Hofmann degradation reaction disappears temporally, and the product of the Hofmann degradation reaction was retained in ice water and used within 24 hours  [0084].
Response to Arguments
Applicant/s arguments filed 5/3/2022 have been fully considered, but they are not convincing.
Applicant arguments that parallel those of the Declaration evoke the same response as discussed with respect to the Declaration.
Regarding the arguments pertaining to the experimental results from the examples in the Specification, no comparison was made with the cited prior art.  In Examples 1-9 comparisons, were made with other cationic polyacrylamides (CPAM).and with CPAM + silica.  Examples 10-12 compared results of pulp slurries introduced to the paper machine after 1 or 4 hours from start of the Hofmann degradation reaction with results of pulp slurries introduced to the paper machine after one week from start of the Hofmann degradation reaction.   
In addition, the evidence presented is not commensurate in scope with the claims, which embody an acrylamide polymer having a straight chain structure, a range of intrinsic viscosity within the range disclosed in the prior art and a range of anionization within the range disclosed in the prior art.  The claims also embody conducting a Hofmann degradation reaction comprising mixing and reacting any amount of any hypohalous acid into a slurry comprising the acrylamide polymer at a broad range of pH, any temperature and for an unspecified amount of time, and where no neutralizing agent is added.  The claims further embody forming a pulp slurry for papermaking by adding the product of the Hofmann degradation reaction to a pulp solution within 4 to 24 hours of the start of the Hofmann degradation reaction and supplying the pulp slurry to a paper machine within 4 to 24 hours of the start of the Hofmann degradation reaction.  The evidence provided fails to establish the criticality of the various ranges and of the 4 to 24 hour time period.  
The outstanding rejections are maintained, but have been modified to address the amended claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 16-17, 21-22 and 25-31 are rejected under 35 U.S.C. 103 as obvious over CN105593495A as evidenced by JP 2005-226200 and by Smook, “Handbook of Pulp and Paper Terminology.”  Citations from CN105593495A are from a machine translation provided in an Information Disclosure Statement filed 7/8/2021.  Citations from JP 2005-226200 are from machine translations provided in an Information Disclosure Statement filed 3/13/2019.
Claims 1, 3: CN105593495A discloses a process comprising generating a reactant by subjecting a preferably linear (having a straight-chain structure) acrylamide-based polymer in aqueous solution to a Hofmann degradation reaction and supplying the reactant to a papermaking machine ([0002], [0016], [0019], [0039], [0041], [0046], [0053]-[0054], [0056], [0072], Claim 3); 
wherein the acrylamide-based polymer has a straight chain structure [0039] and an intrinsic viscosity of 12.5-28 dL/g, still more preferably 13.0 dL/g or more ([0026]-[0027]), each range which overlaying the claimed range, and a degree of anionization of more preferably 0.04 meq/g or less [0028];
wherein the Hofmann degradation reaction comprises adding a hypohalous acid with a liquid comprising the acrylamide-based polymer at a pH of 11-14 [(0048], [0067]-[0068]) (mixing the hypohalous acid and acrylamide-based polymer solution would have been obvious to promote reaction throughout the solution);
wherein the reaction can be stopped by dilution with a large amount of water without adding a neutralizing agent [0052] or, at least, conducting the reaction without adding a neutralizing agent would have been obvious.
From the disclosure of CN105593495A, and absent convincing evidence of unexpected results commensurate in scope with the claims, conducting a Hofmann degradation reaction by reacting a hypohalous acid and acrylamide-based polymer having a claimed intrinsic viscosity at a claimed pH would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of obtaining a cationic reactant suitable for papermaking.
CN105593495A discloses adding the reactant to a pulp slurry and making paper from the pulp slurry in a papermaking machine ([0056], [0058]).
CN105593495A does not teach supplying the reactant to a to a pulp slurry within 4 to 24 hours from the start of the Hofmann degradation reaction and supplying the pulp slurry to a papermaking machine within 4 to 24 hours from the start of the Hofmann degradation reaction.  However, it is known in the art that the degree of cationizing of the acrylamide polymer following the Hofmann degradation reaction reduces over time and therefore the product of the degradation should be used within 24 hours (see JP 2005-226200, [0083]-[0084]).  From the teaching of JP 2005-226200, it would have been obvious to one of ordinary skill in the art to use the cationic polymer obtained any time up to 24 hours from the start of the Hofmann degradation reaction.  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, supplying the cationic polymer obtained to a to a pulp slurry within 4 to 24 hours from the start of the Hofmann degradation reaction and supplying the obtained pulp slurry to a papermaking machine within 4 to 24 hours from the start of the Hofmann degradation reaction would have been obvious to one of ordinary skill in the art with a reasonable expectation of producing a suitable paper.
Additional cationic polymers or silica are not required and, therefore, would have been obvious to omit.
Claim 4: CN105593495A discloses that, in order to make hypohalous acid work, alkali metal salts of the hypohalous acid are used ([0048]-[0049]),and caustic soda is also added [0068], therefore an alkali is added with the hypohalous acid.
Claims 5 and 21: CN105593495A does not disclose the degree of cationization of the Hofmann degradation product when supplied to a paper machine.  However, it would have been obvious to one of ordinary skill ion the art to supply the Hofmann degradation product to a paper machine immediately after preparation and while the degree of cationization is greater than 50% or greater than 80% of the maximum degree of cationization obtained during the Hofmann degradation reaction to avoid losing the benefits of the cationization.
Claim 7: In examples, CN105593495A uses waste paper as a raw material ([0056], [0072]).  A loading material is not defined, therefore is considered to include any process materials included in the waste paper.
Claims 16 and 17: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  
Claim 22: CN105593495A discloses that the Hofmann degradation reaction can be performed at a temperature of 0-40 °C [0051] in some embodiments, therefore selecting a temperature in the claimed range would have been obvious with a reasonable expectation of obtaining a suitable product.
Claims 25 and 28: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed hypohalous salt in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
Claims 26 and 29: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed hypohalous salt in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
Claims 27 and 30: CN105593495A discloses that the hypohalous acid comprises a hypohalous acid salt, including hypochlorite, hypobromite and hypoiodite salts (hypochlorous, hypobromous and hypoiodous acid salts), such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite ([0048]-[0049]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed hypohalous salt in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
Claim 31: CN105593495A discloses that the molar ratio of hypohalite to acrylamide polymer is preferably 1:10 to 10:10 [0050], which significantly overlays the claimed range.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use a claimed molar ratio of hypohalous acid salt to acrylamide polymer in the Hofmann degradation reaction with a reasonable expectation of success in obtaining a reactant providing suitable performance in papermaking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748